 Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 1 of 14 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION



EDMUND DISTEFANO, an individual,                       CIVIL ACTION

                    Plaintiff,
                                                       Case No. 2:21-cv-152
v.
                                                       Judge:
ESTERO COUNTRY CLUB, INC., a Florida
corporation,                                           Mag. Judge:

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, EDMUND DISTEFANO (“DISTEFANO” or

“Plaintiff”), by and through undersigned counsel, and states the following for his

Complaint:

                                 CAUSES OF ACTION

      1.     This is an action brought under the Age Discrimination in

Employment Act (ADEA), the Florida Civil Rights Act (FCRA) and Florida

common law for (1) age discrimination in violation of the ADEA, (2) age

discrimination in violation of the FCRA, (3) retaliation violation of the ADEA, and

(4) retaliation in violation of the FCRA.




                                            1
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 2 of 14 PageID 2




                                    PARTIES

      2.    The Plaintiff, EDMUND DISTEFANO (“DISTEFANO”) is an

individual and a resident of Florida who at all material times was employed by

the Defendant.

      3.    Defendant, ESTERO COUNTRY CLUB, INC. (“Defendant”) is a

Florida corporation with a principal place of business located in Estero, Florida,

and employed DISTEFANO at that location.

      4.    At all material times, the Defendant employed greater than twenty

(20) employees.

                        JURISDICTION AND VENUE

      5.    This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.    This Court has supplemental jurisdiction over DISTEFANO’s state

law claims pursuant to 28 U.S.C. §1367.

      7.    Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff worked for the Defendant in Lee County,

and the Defendant conducts business in, and some or all of the events giving rise

to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule

1.02(b)(5) since Lee County is within the Fort Myers Division.

      8.    DISTEFANO timely files the instant action pursuant to 29 U.S.C.

Section 626(d), which permits a plaintiff to file claims under the ADEA without

                                          2
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 3 of 14 PageID 3




having received a Notice of Right to Sue from the EEOC. DISTEFANO timely filed

his Charge of Discrimination against the Defendant on or about December 22,

2020.

                          GENERAL ALLEGATIONS

        9.    DISTEFANO began his employment with the Defendant on August

15, 2020 and was employed as a part-time golf professional.

        10.   DISTEFANO was born in 1965 and thus was well over the age of 40

at the time of his termination by the Defendant.

        11.   DISTEFANO always performed his assigned duties in a professional

manner and was very well qualified for his position.

        12.   DISTEFANO      always   met    and   exceeded   performance      and

productivity goals, and received very good to excellent performance reviews.

        13.   Beginning in September 2020, DISTEFANO began to be subjected to

discrimination based upon his age.

        14.   Specifically, after DISTEFANO applied for a full-time golf

professional position for which he was more than qualified for, the Defendant

directly stated that DISTEFANO was not hired for that position because it wanted

a younger employee.

        15.   After DISTEFANO complained about the same, he was promptly

terminated.



                                        3
 Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 4 of 14 PageID 4




       16.   The Defendant then replaced DISTEFANO with a less-qualified

person much younger than him.

       17.   DISTEFANO was not the subject of any discipline at the time he

objected to the Defendant’s age discrimination.

       18.   At all material times, the Defendant was aware of DISTEFANO’s age

and objections to age discrimination, which are the bases for its discriminatory

employment practices toward him.

                   COUNT I – VIOLATION OF THE ADEA

       19.   Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.

       20.   DISTEFANO was an employee and the Defendant was his employer

covered by and within the meaning of the ADEA.

       21.   DISTEFANO is a member of the protected age class (over the age of

40).

       22.   DISTEFANO was well qualified for the positions he held with the

Defendant.

       23.   Despite his qualifications, DISTEFANO has suffered adverse

employment action in the form of termination.

       24.   A younger person with inferior qualifications and performance

replaced DISTEFANO.



                                        4
 Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 5 of 14 PageID 5




        25.      The Defendant sought applicants for the same position that

DISTEFANO held who were outside of DISTEFANO’s protected class.

        26.      The Defendant has discriminated against DISTEFANO in the terms

and conditions of his employment on the basis of his age, in violation of ADEA.

        27.      The Defendant engaged in unlawful employment practices in

violation of the ADEA, 29 U.S.C. § 623, by terminating DISTEFANO because of

his age.

        28.      The Defendant’s violations of the law were knowing and willful.

        29.      A causal connection exists between DISTEFANO’s age and his

termination.

        30.      As a result of the above-described violations of the ADEA,

DISTEFANO has been damaged by the Defendant in the nature of lost wages,

salary, employment benefits, mental/emotional damages and other compensation

and is therefore entitled to recover actual monetary losses, interest at the

prevailing rate and attorney fees.

        31.      DISTEFANO has exhausted his administrative remedies and this

count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.         Injunctive relief directing the Defendant to cease and desist from all age

              discrimination of all employees;

                                             5
 Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 6 of 14 PageID 6




   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had he maintained his

                position with Defendant, plus interest, including but not limited to lost

                salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Liquidated damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

   COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT- AGE
                         DISCRIMINATION

          32.      Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.

          33.      DISTEFANO was an employee and the Defendant was his employer

covered by and within the meaning of the FCRA.

          34.      DISTEFANO is a member of the protected age class (over the age of

40).


                                                6
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 7 of 14 PageID 7




      35.      DISTEFANO was well qualified for the positions he held with the

Defendant.

      36.      Despite his qualifications, DISTEFANO has suffered adverse

employment action in the form of termination.

      37.      A younger person with inferior qualifications and performance

replaced DISTEFANO.

      38.      The Defendant sought applicants for the same positions that

DISTEFANO held who were outside of DISTEFANO’s protected class.

      39.      The Defendant has discriminated against DISTEFANO in the terms

and conditions of his employment on the basis of his age, in violation of the FCRA.

      40.      The Defendant engaged in unlawful employment practices in

violation of the FCRA by terminating DISTEFANO because of his age.

      41.      The Defendant’s violations of the law were knowing and willful.

      42.      A causal connection exists between DISTEFANO’s age and his

termination.

      43.      As a result of the above-described violations of the FCRA,

DISTEFANO has been damaged by the Defendant in the nature of lost wages,

salary, employment benefits, mental/emotional damages and other compensation

and is therefore entitled to recover actual monetary losses, interest at the

prevailing rate and attorney fees.



                                         7
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 8 of 14 PageID 8




          44.      DISTEFANO has exhausted his administrative remedies and this

count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.           Injunctive relief directing the Defendant to cease and desist from all age

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had he maintained his

                position with Defendant, plus interest, including but not limited to lost

                salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.



                                                8
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 9 of 14 PageID 9




            COUNT III – VIOLATION OF THE ADEA- RETALIATION

      45.      Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.

      46.      Following DISTEFANO’s objection to age discrimination, the

Defendant retaliated by altering the terms and conditions of his employment by

terminating DISTEFANO.

      47.      DISTEFANO’s objection to age discrimination constitute a protected

activity because such requests were in furtherance of rights secured to him by law.

      48.      Said protected activity was the proximate cause of the Defendant’s

negative employment actions against DISTEFANO including changed working

conditions, discipline, and ultimately termination.

      49.      Instead of ceasing its disparate treatment based upon age, the

Defendant retaliated against DISTEFANO via changed working conditions,

discipline, and termination.

      50.      The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the ADEA.

      51.      As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, DISTEFANO has lost all of the benefits and privileges

of his employment and has been substantially and significantly injured in his

career path.



                                           9
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 10 of 14 PageID 10




      52.     As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against him, DISTEFANO is entitled to all relief necessary to

make him whole as provided for under the ADEA.

      53.     As a direct and proximate result of the Defendant’s actions,

DISTEFANO has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

      54.     DISTEFANO has exhausted his administrative remedies and this

count is timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had he

              maintained his position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;



                                         10
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 11 of 14 PageID 11




      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of the Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Liquidated damages, and;

      viii.   Such other relief as this Court shall deem appropriate.

COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                       RETALIATION

      55.     Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint

as though fully set forth below.

      56.     Following DISTEFANO’s objection to age discrimination, the

Defendant retaliated by altering the terms and conditions of his employment by

terminating DISTEFANO.

      57.     DISTEFANO’s objection to age discrimination constitute a protected

activity because such requests were in furtherance of rights secured to him by law.

      58.     Said protected activity was the proximate cause of the Defendant’s

negative employment actions against DISTEFANO including changed working

conditions, discipline, and ultimately termination.


                                          11
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 12 of 14 PageID 12




      59.      Instead of ceasing its disparate treatment based upon age, the

Defendant retaliated against DISTEFANO via changed working conditions,

discipline, and termination.

      60.      The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the FCRA.

      61.      As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, DISTEFANO has lost all of the benefits and privileges

of his employment and has been substantially and significantly injured in his

career path.

      62.      As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against him, DISTEFANO is entitled to all relief necessary to

make him whole as provided for under the FCRA.

      63.      As a direct and proximate result of the Defendant’s actions,

DISTEFANO has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

      64.      DISTEFANO has exhausted his administrative remedies and this

count is timely brought.



                                          12
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 13 of 14 PageID 13




      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing the Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had he

              maintained his position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Compensatory damages;

      viii.   Punitive damages, and;

      ix.     Such other relief as this Court shall deem appropriate.




                                          13
Case 2:21-cv-00152-JES-NPM Document 1 Filed 02/24/21 Page 14 of 14 PageID 14




                           DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.



                                  Respectfully submitted,



Dated: February 24, 2021          /s/ Benjamin H. Yormak
                                  Benjamin H. Yormak
                                  Florida Bar Number 71272
                                  Trial Counsel for Plaintiff
                                  Yormak Employment & Disability Law
                                  9990 Coconut Road
                                  Bonita Springs, Florida 34135
                                  Telephone: (239) 985-9691
                                  Fax: (239) 288-2534
                                  Email: byormak@yormaklaw.com




                                           14
